DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions Acknowledged
Applicant’s election of Species IV shown in Figs. 10-11 and Claims 1-19 in the response to restriction requirements filed 12/08/22 is acknowledged. Although Applicant requested to remove restriction requirements in favor of examining all claims, all original Claims 1-19 of the application appear to belong the chosen species.

Status of Claims
Claims 1-19 are examined on merits herein. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first (second third) patterns” that are disposed “in the non-display area of the substrate”, as Claims 1 and 19 recite, must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Abstract and paragraphs 0007 and 0022 of the published application (US 2021/0249630) are objected to as conflicting with an overall disclosure supported by drawings – the abstract and the above-cited paragraphs state that dummy patterns are disposed “in the non-display area of the substrate”, while paragraph 0045 identifies a display area (DA) and a non-display area (NA) as areas of a display device, not only as areas of the substrate, and the application as a whole teaches and supports (referencing the drawings) that the dummy patterns are disposed in the non-display areas, but on the substrate, not “in the display area of the substrate”.
Paragraph 0033 of the published application states that Fig. 8 is a cross-sectional view of a part of the display device of Fig. 7, but Fig. 8 is a top view of a structure that is shown in Fig. 9 (see paragraph 0082 of the published application).
Paragraph 0034 of the published application states that Fig. 10 is a cross-sectional view of a portion of a display device of Fig. 9, but Fig. 10 is a top view of a structure cross-sectional area is shown in Fig. 11 (see paragraphs 0084-0085 of the published application).
Paragraph 0036 states that Fig. 11 is a layout view of a part of a display according “to another embodiment”, but Fig. 11 is a cross-sectional view of a portion of the device which top view is shown in Fig. 10 (see paragraphs 0084-0085 of the published application).
Paragraph 0037 states that Fig. 12 is a cross-sectional view of a part of a display shown in Fig. 11, but Fig. 12 is also a cross-sectional view and of another embodiment, though similar to Fig. 11.
Paragraph 0088 refers to Figs. 12 and 13, but no Fig. 13 is shown in the current application.
Appropriate corrections are required.

Claim Objections
Claims 1, 2, 7, and 19 are objected to because of the following informalities:  
Claim 1 recites: “a first pattern disposed in the non-display area of the substrate and including a same layer as one of the first electrode, a second electrode, and the third electrode”.  Claim 2 has a similar recitation with respect to a third pattern. Although paragraph 0012 of the published application has a similar statement referring to “layer” and “metal wiring” (rather than electrodes) and paragraph 0051 identifies a metal wiring as a data wire including source and drain electrodes, the cited limitations relating to “the same layer” are process limitations, not device limitations. Accordingly, Examiner suggests changing the limitation (based on paragraph 0074 of the published application) to the following: “the first (or third) pattern is formed of a same metal material from which one of the first electrode, a second electrode, and the third electrode is formed”.  
Claim 1 has a limitation: “a plurality of second patterns disposed in the non-display area of the substrate and including a same layer as one of the first insulating layer and the second insulating layer”. The limitation related to “same layer” is objected for the same reason that is cited above and an appropriate modification is advised.
Claim 7 recites: “a height of the first pattern are different”. Examiner suggests changing the limitation to: “a height of the first pattern is different”.
Claim 19 recites: “a plurality of first patterns”, and in the following lines: “the first patterns”; similar combinations of the recitations exist for the second patterns (cited twice). Examiner suggests changing the second recitation to: “the plurality of the first (or second) patterns”, in order to avoid a rejection for a lack of antecedent basis, since it is not clear what patterns of the plurality of first patterns are cited with article “the” in “the second patterns”.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claims 1 and 19: Claim 1 recites: “a first pattern disposed in the non-display area of the substrate”, “a plurality of second patterns disposed in the non-display area of the substrate” and “a third pattern disposed in the non-display area of the substrate”. Claim 19 has similar limitations.
The limitations are unclear, since are not supported by the overall disclosure of the application, teaching and showing in the drawings that the first to third patterns are disposed on the substrate and are separated from the substrate by a barrier layer.
Appropriate correction is required.
For this Office Action, the above-cited limitations of Claim 1 were interpreted as: “a first pattern disposed in the non-display area on the substrate”, “a plurality of second patterns disposed in the non-display area on the substrate” and “a third pattern disposed in the non-display area on the substrate”. Similar limitations of Claim 19 were interpreted in a similar way.
In re Claims 3 and 11: Claims 3 and 11 have a limitation: “the first pattern includes a layer different from the third pattern”. The limitation is unclear: It cannot refer to positions of the first and third patterns, since Claim 1 (on which Claims 3 and 11 depend) made it clear that the first pattern and the third pattern are disposed at different places. Does the limitation refer to different materials of the first and third patterns? If so, such limitation is not supported by the specification, teaching that all conductive (e.g., metal) dummy patterns (being first and third patterns of Claim 1) are formed from the same metal material (see paragraph 0074 of the specification). Accordingly, the limitation may be qualified as a new matter (for the current application, which is a continuation, not “continuation-in-part” of applications 15/070361 and 16/449672), unless the Applicant has another meaning or grounds for the limitation. 
Appropriate correction is required to clarify the language of the claims.
For this Office Action, Claim 3 was interpreted as: “The display device of claim 2”, and Claim 11 was interpreted as: “the display device of claim 1”, e.g., the above-cited limitation was omitted from interpretation and examination.
In re Claim 19: Claim 19 recites: “a substrate including a display area and a non-display area”. The recitation is unclear, since contradicts with paragraph 0045 of the application, teaching that it is a display that includes a substrate, not a substrate including a display. 
In accordance with MPEP 2173.03 and In re Cohn 438 F.2d 989, 169 USPQ 95 (CCPA 1971), inconsistence of the claim with the specification makes the claim indefinite, even though the terms of a claim may appear to be definite.
Appropriate correction is required.
For this Office Action, the above recitation was interpreted in accordance with the specification of the application as: “a substrate comprising a substrate display area and a substrate non-display area” (since “a substrate display area” is a part of “a display area”).
In re Clam 19: Claim 19 recites (line 3 from the bottom): “the third pattern disposed adjacent to the second patterns”. The recitation is unclear, since the current application does not teach the third pattern adjacent to all second patterns, but teaches the third pattern adjacent to one of the second patterns.
Appropriate correction is required to clarify the claim language.
For this Office Action, the above recitation was interpreted as: “the third pattern disposed adjacent to one second pattern of the plurality of second patterns”.
In re Claims 4-6 and 12-14: Claims 4-6 and 12-14 are rejected under 35 U.S.C. 112(b) due to dependency either on Claim 3 or on Claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As far as the claims are understood, Claims 1-8, 10-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US 2014/0217397). 
In re Claim 1, Kwak teaches a display device, comprising (Fig. 2A):
a substrate 210A (paragraph 0093) including a display area DA and a non-display area NA (paragraph 0045);
a barrier layer 261A (paragraph 0103) disposed on the substrate 210A;
a thin film transistor – with active layer 241A - disposed on the barrier layer 261A in the display area and including an active layer 241A, a first electrode 242A, a second electrode 243A, and a third electrode 244A (paragraph 0106);
a first insulating layer 245A (being a gate insulation, paragraph 0108) disposed between the active layer 241A and the first electrode 242A;
a second insulating layer 246A (paragraph 0111) disposed between the first electrode 242A and the third electrode 244A;
a first pattern – 221A-left (adjacent to DA, paragraph 0096) disposed in the non-display area NA of the substrate and including a same material as one of the first electrode, a second electrode, and the third electrode (paragraph 0029) and
a third pattern – right 221A - disposed in the non-display area NA of the substrate.
In the embodiment of Fig. 2A, Kwak does not teach a plurality of second patterns disposed in the non-display area on the substrate (in accordance with the claim interpretation) and including a same layer as one of the first insulating layer and the second insulating layer, wherein the plurality of second patterns are disposed between the first pattern and the third pattern. At the same time, Kwak teaches an insulating layer 262A disposed in the non-display area in contact and over the first and third patterns, wherein a material of layer 262 is the same as a material of the second insulating layer 246A (paragraph 0113). 
Kwak further teaches multiple alternative embodiments of the patterns in the non-display area, including embodiment of Fig. 1I, which includes a first pattern and a third pattern as 121I-left and 121I-right, accordingly, and which includes a plurality of second patterns 160 made from an insulation material (paragraph 0091) and disposed between the first and third patterns. 
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Kwak device of Fig. 2A by substituting its patterns in the non-display area with the patterns of Fig. 1I, creating by that a plurality of the second patterns from the same material as the second insulating layer (the same as material of layer 262), wherein such type of pattern is preferred by the manufacturer: See MPEP 2144.05 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results.
Kwak does not teach that the first pattern includes a same layer as one of the first to third electrodes and does not teach that the second pattern includes a same layer as one of the first or second insulating layers. 
However, limitations related to layers are process limitations. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process: In re Thorpe, 777 F.2d 695, 698 (Fed. Cir. 1985).  The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product: In re Garnero, 412 F.2d 276, 279 (CCPA 1979).  
Please, note that once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product: In re Marosi, 710 F.2d 798, 802 (Fed. Cir. 1983). See MPEP 2113.
In re Claim 2, Kwak teaches the display device of Claim 1 as cited above, wherein the third pattern includes a same layer as one of the first electrode, a second electrode, and the third electrode. 
In re Claim 3, Kwak teaches the display device of Claim 2, wherein the first pattern includes a layer different from the third pattern (e.g., in accordance with the claim interpretation).
In re Claim 4, Kwak teaches the display device of Claim 3 as cited above.
Kwak further teaches (Fig. 1I) that the plurality of second patterns are disposed parallel to the first pattern and the third pattern in a cross-sectional view. Based on Fig. 1A, showing a top view of the display and non-display areas and the dummy patterns, a plurality of patterns 121A (paragraph 0066) are disposed parallel to each other. Although Fig. 1A does not teach insulating patterns, at least, explicitly, it would have been obvious for one of ordinary skill in the art before filing the application to create the first to third patterns of Fig. 1I with parallel disposed first to third patterns for the manufacturing simplicity and for repeatability of the mass production of the display device.
In re Claim 5, Kwak teaches the display device of Claim 4 as cited above, wherein, as is clear from Claim 4, the plurality of second patterns are disposed parallel to each other.
In re Claim 6, Kwak teaches the display device of Claim 5, wherein intervals between adjacent two of the plurality of second patterns are substantially constant, based on Fig. 1I.
In re Claim 7, Kwak teaches the display device of Claim 2 as cited above, wherein (Fig. 1I) a height of the first pattern 121I (left 121I) are different from heights of the second patterns 160. 
In re Claim 8, Kwak teaches the display device of Claim 7 as cited above, wherein (Fig. 1I) heights of the second patterns 160 are different from a height of the third pattern (right 121I). 
In re Claim 10, Kwak teaches the display device of Claim 2 as cited above, wherein the display device is flexible or curved – see Title and Abstract.
In re Claim 11, Kwak teaches the display device of Claim 1, wherein the first pattern includes a layer different from the third pattern (e.g., in accordance with the claim interpretation).
In re Claim 12, Kwak teaches the display device of Claim 11 as cited above. 
Kwak further teaches (Fig. 1I) that the plurality of second patterns are disposed parallel to the first pattern and the third pattern in a cross-sectional view. Based on Fig. 1A, showing a top view of the display and non-display areas and the dummy patterns, a plurality of patterns 121A (paragraph 0066) are disposed parallel to each other. Although Fig. 1A does not teach insulating patterns, at least, explicitly, it would have been obvious for one of ordinary skill in the art before filing the application to create the first to third patterns of Fig. 1I with parallel disposed first to third patterns for the manufacturing simplicity and for repeatability of the mass production of the display device.
In re Claim 13, Kwak teaches the display device of Claim 12 as cited above, wherein, as is clear from Claim 12, the plurality of second patterns are disposed parallel to each other.
In re Claim 14, Kwak teaches the display device of Claim 13, wherein, based on Fig. 1I, intervals between adjacent two of the plurality of second patterns are substantially constant.
In re Claim 15, Kwak teaches the display device of Claim 1 as cited above, wherein (Fig. 1I) a height of the first pattern 121-left are different from heights of the second patterns 160.
In re Claim 16, Kwak teaches the display device of Claim 15, wherein (Fig. 1I) heights of the second patterns 160 are different from a height of the third pattern 121-right.
In re Claim 18, Kwak teaches the display device of Claim 1, wherein: the display device is flexible or curved – see Title and Abstract.
In re Claim 19, Kwak teaches a display device, comprising (Fig. 2A):
a substrate 210A (paragraph 0093) including a display area DA and a non-display area NA between the display area and an edge of the substrate (paragraph 0045);
a barrier layer 261A (paragraph 0103) disposed on the substrate 210A;
a thin film transistor disposed on the barrier layer 261A in the display area DA and including an active layer 241A, a first electrode 244A, a second electrode 243A, and a third electrode 242A (paragraph 0106);
a first insulating layer 246A (paragraph 0111) disposed on the first electrode 244;
a second insulating layer 262A (paragraph 0113) disposed on the second electrode 243A;
a plurality of second patterns 221A (paragraph 0096) including a same material as one of the first electrode and the third electrode, the second patterns disposed in the non-display area of the substrate (paragraph 0029).
In a cross-section of the embodiment of Fig. 2A, Kwak does not teach a plurality of first patterns disposed in the non-display area and including a same material as one of the first and second insulating layers and does not teach a third pattern including a same material as one of the first and second insulating layers, wherein the third pattern is disposed adjacent the second patterns and wherein the first and second patterns are disposed in a direction parallel to the edge of the substrate. However, Kwak teaches (in Fig. 2A) that the second insulating layer 262A is disposed in display and non-display areas, wherein in the non-display area, layer 262A is adjacent to the plurality of first insulating pattern. 
Kwak further teaches multiple alternative embodiments of patterns in the non-display area, including a cross-section of Fig. 1I, which is related to a top view of Fig. 1A, wherein Fig. 1I shows a plurality of insulating first patterns 160I (paragraphs 0089, 0091) in the non-display area and a third pattern – the third pattern being a part of a segment 160I disposed in both – the display and non-display areas (the third pattern is a segment of 160I disposed to the right of a dotted line), the third pattern being adjacent to one of the first patterns 121I (as being disposed on this pattern), wherein the plurality of the first patterns and the third pattern are created from the insulating layer 160 disposed in the display and non-display regions. 
In Fig. 1A, Kwak teaches that first patterns 120A (paragraph 0056) are disposed on the substrate in rows and columns, where their disposition in columns is parallel to an edge of a substrate (with the non-display substrate area NA disposed between the display substrate area DA and the edge).
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Kwak device of Fig. 2A by substituting its pattern in the non-display area with a pattern of Fig. 1I, comprising not only a plurality of the second patterns, but also a plurality of the first patterns and a third pattern that are made from the second insulating material 262A of Fig. 2A, wherein such pattern is preferred by the manufacturer and in order to enable creation of the first and third patterns: See MPEP 2144.05 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results.
Since Kwak shows in the only top view of his device (of Fig. 1A) multiple rows of the dummy patterns in the non-display region, it would have been obvious for one of ordinary skill in the art before filing the application to dispose his first and second patterns also in rows and columns, where the direction of the first and second patterns in columns is parallel to the edge of the substrate.


Allowable Subject Matter
Claims 9 and 17 contain an allowable subject matter in limitations: “the first pattern and the plurality of second patterns do not overlap in a direction perpendicular to a surface of the substrate”.
Reason for Indicating Allowable Subject Matter
Re Claims 9 and 17: Kwak does not teach the cited limitations. 
Although Matsumoto et al. (US 2012/0313914) teaches a non-display area in which pluralities of first (metallic) and second (insulating) patterns do not overlap in a direction perpendicular to a surface of the substrate, Matsumoto does not teach most limitations of the display device that are cited by Claims 1 (on which Claims 9 and 17 depend), and, accordingly, Matsumoto cannot be used as a primary art for the rejection. On the other hand, Examiner found no motivation for modifying the Kwak device based on the Matsumoto disclosure, since Matsumoto does not teach that his first and second patterns are used for preventing potential cracks in the device, and, accordingly, Examiner had no knowledge on what would happen with the Kwak device if it is modified per Matsumoto with respect to dispositions of the first and second patterns in the non-display region.

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 12/14/22